Exhibit 10.39

THE GREENBRIER COMPANIES, INC.

Executive Stock Ownership Guidelines

The Board of Directors believes that it is important for executive officers of
The Greenbrier Companies, Inc. (the “Company”) to have a financial stake in the
Company such that the executive officers’ interests align with those of the
Company’s shareholders. To meet this objective, the Board has established these
stock ownership guidelines for employees of the Company who are designated as
“executive officers” by the Board.

 

  1. Ownership Requirements. Each executive officer is expected to acquire, and
continue to hold during the term or his or her employment with the Company,
ownership of Company stock having a value equal to the multiple of his or her
annual base salary indicated in the table below, based upon title. An officer
who holds more than one title indicated below will be expected to satisfy the
highest applicable ownership requirement. Executive officers will have five
years to satisfy these guidelines after the date of adoption of these guidelines
or the date of being designated as an executive officer, whichever is later.

 

Position

  

Salary Multiple

Chief Executive Officer

   5x

Executive Vice Presidents

   2.5x

Senior Vice Presidents

   2x

Presidents of Business Units

   2x

Vice Presidents

   1x

 

  2. Included Holdings. Company stock holdings that count toward meeting the
ownership requirements include:

 

  (a) Shares owned outright or beneficially by the executive (or his or her
immediate family members);

 

  (b) Restricted shares, including shares granted but not vested;

 

  (c) Shares issuable upon the settlement of restricted stock units;

 

  (d) Shares held in the Company’s Employee Stock Purchase Plan (“ESPP”);

 

  (e) Shares held in the Company’s Nonqualified Deferred Compensation Plan
trust.

Unexercised stock options do not count toward meeting the ownership
requirements.

 

  3.

Share Retention Requirements. Until the ownership requirements are achieved,
each executive officers is expected to retain not less than 50% of the number of
shares awarded to him or her under the Company’s Stock Incentive Plan, net of
the number of shares the executive officer has applied to the payment of taxes
on such awards and excluding any shares held subject to a 10b5-1 Sales Plan in
existence as of the effective

 

1



--------------------------------------------------------------------------------

  date of these guidelines. Shares transferred by an executive pursuant to a
domestic relations order do not violate the share retention requirements. In the
event that an executive falls below the applicable guideline by reason of a
transfer of shares made pursuant to a domestic relations order the Compensation
Committee may, in its discretion, allow the executive additional time to come
back into compliance with the guidelines.

 

  4. Monitoring Compliance. The Compensation Committee will monitor compliance
with these stock ownership guidelines. In order to reduce the impact of stock
price fluctuation on executive officers’ ongoing obligation to achieve and
maintain compliance with these guidelines, shares of Company stock purchased on
the open market are valued at cost, restricted shares acquired under any Company
stock incentive plan are valued at the fair market value (as defined under the
stock incentive plan) on the date of grant, and shares acquired under stock
options and under the ESPP are valued at the fair market value at the time of
exercise of the option or purchase of the ESPP shares and these values remain
constant. The foregoing notwithstanding, shares held by an executive officer as
of the effective date of these guidelines are valued at the fair market value on
the effective date of these guidelines, which value remains constant. Once an
executive officer has met the applicable ownership guideline, the number of
shares required to be held to meet the guideline remains fixed, and fluctuations
in market value of the Company’s shares do not increase or decrease the number
of shares required to be held.

If an executive officer’s guideline stock ownership requirement changes due to a
change in position or an increase (or decrease) in the executive officer’s
annual base salary, the number of shares required to be held will increase (or
decrease) accordingly.

 

  5. Modification of Guidelines. The Compensation Committee has authority to
review and modify these guidelines from time-to-time as it deems appropriate.

These Executive Stock Ownership Guidelines have been adopted by the Compensation
Committee of the Board of Directors of the Company as of August 28, 2012,

 

2